Case 15-31131-KRH              Doc 62       Filed 06/17/20 Entered 06/17/20 14:48:20               Desc Main
                                           Document      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA

                                        _________________
                                            Richmond      Division

   In re Theodore Bunyen Wilkerson, Jr
         Delphine Green Wilkerson                                               Case No. 15-31131-KRH

                                 Debtor(s)                                      Chapter   13




               ORDER GRANTING EXTENSION OF TIME TO FILE DEBTOR’S
                 CERTIFICATION OF COMPLIANCE WITH 11 U.S.C. § 1328

           The above debtor(s) having filed a motion for extension of time to file Debtor’s
   Certification of Compliance with 11 U.S.C. § 1328, pursuant to Local Rule 4008-2, it is
   therefore

           ORDERED that the time for filing the Debtor’s Certification of Compliance with
                                         June 15, 2020 1 Failure to file the certification may
   11 U.S.C. § 1328 is extended until ______________.
   result in the case being closed without an entry of a discharge order.

   Date ____________________
        Jun 17 2020



                                                    /s/ Kevin R. Huennekens
                                                    _______________________________________
                                                            United States Bankruptcy Judge

                                                             NOTICE OF JUDGMENT OR ORDER
                                                                                Jun 17 2020
                                                             ENTERED ON DOCKET: ___________________




   1
       Insert date that is 14 days from the date the Certification was originally due.

   [oext1328 ver.12/11]
